
	

114 HR 360 : Native American Housing Assistance and Self-Determination Reauthorization Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 360
		IN THE SENATE OF THE UNITED STATES
		March 24, 2015Received; read twice and referred to the Committee on Indian AffairsAN ACT
		To reauthorize the Native American Housing Assistance and Self-Determination Act of 1996, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Native American Housing Assistance and Self-Determination Reauthorization Act of 2015. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Title I—BLOCK GRANTS AND GRANT REQUIREMENTS
					Sec. 101. Block grants.
					Sec. 102. Recommendations regarding exceptions to annual Indian housing plan requirement.
					Sec. 103. Environmental review.
					Sec. 104. Deadline for action on request for approval regarding exceeding TDC maximum cost for
			 project.
					Title II—AFFORDABLE HOUSING ACTIVITIES
					Sec. 201. National objectives and eligible families.
					Sec. 202. Program requirements.
					Sec. 203. Homeownership or lease-to-own low-income requirement and income targeting.
					Sec. 204. Lease requirements and tenant selection.
					Sec. 205. Tribal coordination of agency funding.
					Title III—ALLOCATION OF GRANT AMOUNTS
					Sec. 301. Authorization of appropriations.
					Sec. 302. Effect of undisbursed block grant amounts on annual allocations.
					Title IV—AUDITS AND REPORTS
					Sec. 401. Review and audit by Secretary.
					Sec. 402. Reports to Congress.
					Title V—OTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS
					Sec. 501. HUD–Veterans Affairs supportive housing program for Native American veterans.
					Sec. 502. Loan guarantees for Indian housing.
					Title VI—MISCELLANEOUS
					Sec. 601. Lands Title Report Commission.
					Sec. 602. Limitation on use of funds for Cherokee Nation.
					Sec. 603. Leasehold interest in trust or restricted lands for housing purposes.
					Sec. 604. Clerical amendment.
					Title VII—DEMONSTRATION PROGRAM FOR ALTERNATIVE PRIVATIZATION AUTHORITY FOR NATIVE AMERICAN HOUSING
					Sec. 701. Demonstration program.
					Sec. 702. Clerical amendments.
					Title VIII—HOUSING FOR NATIVE HAWAIIANS
					Sec. 801. Reauthorization of Native Hawaiian Homeownership Act.
					Sec. 802. Reauthorization of loan guarantees for Native Hawaiian housing.
 2.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
		IBLOCK GRANTS AND GRANT REQUIREMENTS
 101.Block grantsSection 101 (25 U.S.C. 4111) is amended— (1)in subsection (c), by adding after the period at the end the following: The Secretary shall act upon a waiver request submitted under this subsection by a recipient within 60 days after receipt of such request.; and
 (2)in subsection (k), by striking 1 and inserting an. 102.Recommendations regarding exceptions to annual Indian housing plan requirementNot later than the expiration of the 120-day period beginning on the date of the enactment of this Act and after consultation with Indian tribes, tribally designated housing entities, and other interested parties, the Secretary of Housing and Urban Development shall submit to the Congress recommendations for standards and procedures for waiver of, or alternative requirements (which may include multi-year housing plans) for, the requirement under section 102(a) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4112(a)) for annual submission of one-year housing plans for an Indian tribe. Such recommendations shall include a description of any legislative and regulatory changes necessary to implement such recommendations.
 103.Environmental reviewSection 105 (25 U.S.C. 4115) is amended— (1)in subsection (d)—
 (A)in the matter preceding paragraph (1), by striking may and inserting shall; and (B)by adding after and below paragraph (4) the following:
						
							The Secretary shall act upon a waiver request submitted under this subsection by a recipient within
			 60 days after receipt of such request.; and
 (2)by adding at the end the following new subsection:  (e)Consolidation of environmental review requirementsIf a recipient is using one or more sources of Federal funds in addition to grant amounts under this Act in carrying out a project that qualifies as an affordable housing activity under section 202, such other sources of Federal funds do not exceed 49 percent of the total cost of the project, and the recipient’s tribe has assumed all of the responsibilities for environmental review, decisionmaking, and action pursuant to this section, the tribe’s compliance with the review requirements under this section and the National Environmental Policy Act of 1969 with regard to such project shall be deemed to fully comply with and discharge any applicable environmental review requirements that might apply to Federal agencies with respect to the use of such additional Federal funding sources for that project..
				104.Deadline for action on request for approval regarding exceeding TDC maximum cost for project
 (a)ApprovalSection 103 (25 U.S.C. 4113) is amended by adding at the end the following new subsection:  (f)Deadline for action on request To exceed TDC maximumA request for approval by the Secretary of Housing and Urban Development to exceed by more than 10 percent the total development cost maximum cost for a project shall be approved or denied during the 60-day period that begins on the date that the Secretary receives the request..
 (b)DefinitionSection 4 (25 U.S.C. 4103) is amended— (1)by redesignating paragraph (22) as paragraph (23); and
 (2)by inserting after paragraph (21) the following new paragraph:  (22)Total development costThe term total development cost means, with respect to a housing project, the sum of all costs for the project, including all undertakings necessary for administration, planning, site acquisition, demolition, construction or equipment and financing (including payment of carrying charges), and for otherwise carrying out the development of the project, excluding off-site water and sewer. The total development cost amounts shall be based on a moderately designed house and determined by averaging the current construction costs as listed in not less than two nationally recognized residential construction cost indices..
					IIAFFORDABLE HOUSING ACTIVITIES
 201.National objectives and eligible familiesThe second paragraph (6) of section 201(b) (25 U.S.C. 4131(b)(6); relating to exemption) is amended—
 (1)by striking 1964 and and inserting 1964,; and (2)by inserting after 1968 the following: , and section 3 of the Housing and Urban Development Act of 1968.
 202.Program requirementsSection 203(a) (25 U.S.C. 4133(a)) is amended— (1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and
 (2)by adding at the end the following new paragraph:  (3)Application of tribal policiesParagraph (2) shall not apply if the recipient has a written policy governing rents and homebuyer payments charged for dwelling units and such policy includes a provision governing maximum rents or homebuyer payments..
 203.Homeownership or lease-to-own low-income requirement and income targetingSection 205 (25 U.S.C. 4135) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (C), by striking and at the end; and (B)by adding at the end the following new subparagraph:
						
 (E)notwithstanding any other provision of this paragraph, in the case of rental housing that is made available to a current rental family for conversion to a homebuyer or a lease-purchase unit, that the current rental family can purchase through a contract of sale, lease-purchase agreement, or any other sales agreement, is made available for purchase only by the current rental family, if the rental family was a low-income family at the time of their initial occupancy of such unit; and; and
 (2)in subsection (c), by adding after the period at the end the following: The provisions of such paragraph regarding binding commitments for the remaining useful life of the property shall not apply to improvements of privately owned homes if the cost of such improvements do not exceed 10 percent of the maximum total development cost for such home..
 204.Lease requirements and tenant selectionSection 207 (25 U.S.C. 4137) is amended by adding at the end the following new subsection:  (c)Notice of terminationNotwithstanding any other provision of law, the owner or manager of rental housing that is assisted in part with amounts provided under this Act and in part with one or more other sources of Federal funds shall only utilize leases that require a notice period for the termination of the lease pursuant to subsection (a)(3)..
			205.Tribal coordination of agency funding
 (a)In GeneralSubtitle A of title II (25 U.S.C. 4131 et seq.) is amended by adding at the end the following new section:
					
 211.Tribal coordination of agency fundingNotwithstanding any other provision of law, a recipient authorized to receive funding under this Act may, in its discretion, use funding from the Indian Health Service of the Department of Health and Human Services for construction of sanitation facilities for housing construction and renovation projects that are funded in part by funds provided under this Act..
 (b)Clerical AmendmentThe table of contents in section 1(b) is amended by inserting after the item relating to section 210 the following new item:
					
						
							Sec. 211. Tribal coordination of agency funding..
				IIIALLOCATION OF GRANT AMOUNTS
 301.Authorization of appropriationsThe first sentence of section 108 (25 U.S.C. 4117) is amended by striking such sums as may be necessary for each of fiscal years 2009 through 2013 and inserting $650,000,000 for each of fiscal years 2015 through 2019. 302.Effect of undisbursed block grant amounts on annual allocations (a)In GeneralTitle III (25 U.S.C. 4151 et seq.) is amended by adding at the end the following new section:
					
						303.Effect of undisbursed grant amounts on annual allocations
 (a)Notification of obligated, undisbursed grant amountsSubject to subsection (d) of this section, if as of January 1 of 2016 or any year thereafter a recipient’s total amount of undisbursed block grants in the Department’s line of credit control system is greater than three times the formula allocation such recipient would otherwise receive under this Act for the fiscal year during which such January 1 occurs, the Secretary shall—
 (1)before January 31 of such year, notify the Indian tribe allocated the grant amounts and any tribally designated housing entity for the tribe of the undisbursed funds; and
 (2)require the recipient for the tribe to, not later than 30 days after the Secretary provides notification pursuant to paragraph (1)—
 (A)notify the Secretary in writing of the reasons why the recipient has not requested the disbursement of such amounts; and
 (B)demonstrate to the satisfaction of the Secretary that the recipient has the capacity to spend Federal funds in an effective manner, which demonstration may include evidence of the timely expenditure of amounts previously distributed under this Act to the recipient.
 (b)Allocation amountNotwithstanding sections 301 and 302, the allocation for such fiscal year for a recipient described in subsection (a) shall be the amount initially calculated according to the formula minus the difference between the recipient’s total amount of undisbursed block grants in the Department’s line of credit control system on such January 1 and three times the initial formula amount for such fiscal year.
 (c)ReallocationNotwithstanding any other provision of law, any grant amounts not allocated to a recipient pursuant to subsection (b) shall be allocated under the need component of the formula proportionately amount all other Indian tribes not subject to such an adjustment.
 (d)InapplicabilitySubsections (a) and (b) shall not apply to an Indian tribe with respect to any fiscal year for which the amount allocated for the tribe for block grants under this Act is less than $5,000,000.
 (e)EffectivenessThis section shall not require the issuance of any regulation to take effect and shall not be construed to confer hearing rights under this or any other section of this Act..
 (b)Clerical AmendmentThe table of contents in section 1(b) is amended by inserting after the item relating to section 302 the following new item:
					
						
							Sec. 303. Effect of undisbursed grant amounts on annual allocations..
				IVAUDITS AND REPORTS
 401.Review and audit by SecretarySection 405(c) (25 U.S.C. 4165(c)) is amended, by adding at the end the following new paragraph:  (3)Issuance of final reportThe Secretary shall issue a final report within 60 days after receiving comments under paragraph (1) from a recipient..
 402.Reports to CongressSection 407 (25 U.S.C. 4167) is amended— (1)in subsection (a), by striking Congress and inserting Committee on Financial Services and the Committee on Natural Resources of the House of Representatives, to the Committee on Indian Affairs and the Committee on Banking, Housing, and Urban Affairs of the Senate, and to any subcommittees of such committees having jurisdiction with respect to Native American and Alaska Native affairs,; and
 (2)by adding at the end the following new subsection:  (c)Public availability to recipientsEach report submitted pursuant to subsection (a) shall be made publicly available to recipients..
				VOTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS
 501.HUD–Veterans Affairs supportive housing program for Native American veteransParagraph (19) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following new subparagraph:
				
					(D)Native American veterans
 (i)AuthorityOf the funds made available for rental assistance under this subsection for fiscal year 2015 and each fiscal year thereafter, the Secretary shall set aside 5 percent for a supported housing and rental assistance program modeled on the HUD–Veterans Affairs Supportive Housing (HUD–VASH) program, to be administered in conjunction with the Department of Veterans Affairs, for the benefit of homeless Native American veterans and veterans at risk of homelessness.
 (ii)RecipientsSuch rental assistance shall be made available to recipients eligible to receive block grants under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.).
 (iii)Funding criteriaFunds shall be awarded based on need, administrative capacity, and any other funding criteria established by the Secretary in a notice published in the Federal Register, after consultation with the Secretary of Veterans Affairs, by a date sufficient to provide for implementation of the program under this subparagraph in accordance with clause (i).
 (iv)Program requirementsSuch funds shall be administered by block grant recipients in accordance with program requirements under Native American Housing Assistance and Self-Determination Act of 1996 in lieu of program requirements under this Act.
 (v)WaiverThe Secretary may waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this subparagraph, but only upon a finding by the Secretary that such waiver or alternative requirement is necessary to promote administrative efficiency, eliminate delay, consolidate or eliminate duplicative or ineffective requirements or criteria, or otherwise provide for the effective delivery and administration of such supportive housing assistance to Native American veterans.
 (vi)ConsultationThe Secretary and the Secretary of Veterans Affairs shall jointly consult with block grant recipients and any other appropriate tribal organizations to—
 (I)ensure that block grant recipients administering funds made available under the program under this subparagraph are able to effectively coordinate with providers of supportive services provided in connection with such program; and
 (II)ensure the effective delivery of supportive services to Native American veterans that are homeless or at risk of homelessness eligible to receive assistance under this subparagraph.
							Consultation pursuant to this clause shall be completed by a date sufficient to provide for
			 implementation of the program under this subparagraph in accordance with
 clause (i).(vii)NoticeThe Secretary shall establish the requirements and criteria for the supported housing and rental assistance program under this subparagraph by notice published in the Federal Register, but shall provide Indian tribes and tribally designated housing agencies an opportunity for comment and consultation before publication of a final notice pursuant to this clause..
 502.Loan guarantees for Indian housingSection 184(i)(5) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(i)(5)) is amended—
 (1)in subparagraph (B), by inserting after the period at the end of the first sentence the following: There are authorized to be appropriated for such costs $12,200,000 for each of fiscal years 2015 through 2019.; and
 (2)in subparagraph (C)— (A)by striking 2008 through 2012 and inserting 2015 through 2019; and
 (B)by striking such amount as may be provided in appropriation Acts for and inserting $976,000,000 for each. VIMISCELLANEOUS 601.Lands Title Report CommissionSection 501 of the American Homeownership and Economic Opportunity Act of 2000 (25 U.S.C. 4043 note) is amended—
 (1)in subsection (a), by striking Subject to sums being provided in advance in appropriations Acts, there and inserting There; and (2)in subsection (b)(1) by striking this Act and inserting the Native American Housing Assistance and Self-Determination Reauthorization Act of 2015.
 602.Limitation on use of funds for Cherokee NationSection 801 of the Native American Housing Assistance and Self-Determination Reauthorization Act of 2008 (Public Law 110–411) is amended by striking Temporary Order and Temporary Injunction issued on May 14, 2007, by the District Court of the Cherokee Nation and inserting Order issued September 21, 2011, by the Federal District Court for the District of Columbia.
 603.Leasehold interest in trust or restricted lands for housing purposesSection 702 (25 U.S.C. 4211) is amended— (1)in subsection (c)(1), by inserting , whether enacted before, on, or after the date of the enactment of this section after law; and
 (2)by striking 50 years each place such term appears and inserting 99 years. 604.Clerical amendmentThe table of contents in section 1(b) is amended by striking the item relating to section 206 (treatment of funds).
			VIIDEMONSTRATION PROGRAM FOR ALTERNATIVE PRIVATIZATION AUTHORITY FOR NATIVE AMERICAN HOUSING
 701.Demonstration programAdd at the end of the Act the following new title:  IXDemonstration program for alternative privatization authority for Native American housing 901.Authority (a)In generalIn addition to any other authority provided in this Act for the construction, development, maintenance, and operation of housing for Indian families, the Secretary shall provide the participating tribes having final plans approved pursuant to section 905 with the authority to exercise the activities provided under this title and such plan for the acquisition and development of housing to meet the needs of tribal members.
 (b)Inapplicability of NAHASDA provisionsExcept as specifically provided otherwise in this title, titles I through IV, VI, and VII shall not apply to a participating tribe’s use of funds during any period that the tribe is participating in the demonstration program under this title.
 (c)Continued applicability of certain NAHASDA provisionsThe following provisions of titles I through VIII shall apply to the demonstration program under this title and amounts made available under the demonstration program under this title:
 (1)Subsections (d) and (e) of section 101 (relating to tax exemption). (2)Section 101(j) (relating to Federal supply sources).
 (3)Section 101(k) (relating to tribal preference in employment and contracting). (4)Section 104 (relating to treatment of program income and labor standards).
 (5)Section 105 (relating to environmental review). (6)Section 201(b) (relating to eligible families), except as otherwise provided in this title.
 (7)Section 203(g) (relating to a de minimis exemption for procurement of goods and services). (8)Section 702 (relating to 99-year leasehold interests in trust or restricted lands for housing purposes).
								902.Participating tribes
 (a)Request To participateTo be eligible to participate in the demonstration program under this title, an Indian tribe shall submit to the Secretary a notice of intention to participate during the 60-day period beginning on the date of the enactment of this title, in such form and such manner as the Secretary shall provide.
 (b)Cooperative agreementUpon approval under section 905 of the final plan of an Indian tribe for participation in the demonstration program under this title, the Secretary shall enter into a cooperative agreement with the participating tribe that provides such tribe with the authority to carry out activities under the demonstration program.
 (c)LimitationThe Secretary may not approve more than 20 Indian tribes for participation in the demonstration program under this title.
							903.Request for quotes and selection of investor partner
 (a)Request for quotesNot later than the expiration of the 180-day period beginning upon notification to the Secretary by an Indian tribe of intention to participate in the demonstration program under this title, the Indian tribe shall—
 (1)obtain assistance from a qualified entity in assessing the housing needs, including the affordable housing needs, of the tribe; and
 (2)release a request for quotations from entities interested in partnering with the tribe in designing and carrying out housing activities sufficient to meet the tribe’s housing needs as identified pursuant to paragraph (1).
								(b)Selection of investor partner
 (1)In generalExcept as provided in paragraph (2), not later than the expiration of the 18-month period beginning on the date of the enactment of this title, an Indian tribe requesting to participate in the demonstration program under this title shall—
 (A)select an investor partner from among the entities that have responded to the tribe’s request for quotations; and
 (B)together with such investor partner, establish and submit to the Secretary a final plan that meets the requirements under section 904.
 (2)ExceptionsThe Secretary may extend the period under paragraph (1) for any tribe that— (A)has not received any satisfactory quotation in response to its request released pursuant to subsection (a)(2); or
 (B)has any other satisfactory reason, as determined by the Secretary, for failure to select an investor partner.
 904.Final planA final plan under this section shall— (1)be developed by the participating tribe and the investor partner for the tribe selected pursuant to section 903(b)(1)(A);
 (2)identify the qualified entity that assisted the tribe in assessing the housing needs of the tribe; (3)set forth a detailed description of such projected housing needs, including affordable housing needs, of the tribe, which shall include—
 (A)a description of such need over the ensuing 24 months and thereafter until the expiration of the ensuing 5-year period or until the affordable housing need is met, whichever occurs sooner; and
 (B)the same information that would be required under section 102 to be included in an Indian housing plan for the tribe, as such requirements may be modified by the Secretary to take consideration of the requirements of the demonstration program under this title;
 (4)provide for specific housing activities sufficient to meet the tribe’s housing needs, including affordable housing needs, as identified pursuant to paragraph (3) within the periods referred to such paragraph, which shall include—
 (A)development of affordable housing (as such term is defined in section 4 of this Act (25 U.S.C. 4103));
 (B)development of conventional homes for rental, lease-to-own, or sale, which may be combined with affordable housing developed pursuant to subparagraph (A);
 (C)development of housing infrastructure, including housing infrastructure sufficient to serve affordable housing developed under the plan; and
 (D)investments by the investor partner for the tribe, the participating tribe, members of the participating tribe, and financial institutions and other outside investors necessary to provide financing for the development of housing under the plan and for mortgages for tribal members purchasing such housing;
 (5)provide that the participating tribe will agree to provide long-term leases to tribal members sufficient for lease-to-own arrangements for, and sale of, the housing developed pursuant to paragraph (4);
 (6)provide that the participating tribe— (A)will be liable for delinquencies under mortgage agreements for housing developed under the plan that are financed under the plan and entered into by tribal members; and
 (B)shall, upon foreclosure under such mortgages, take possession of such housing and have the responsibility for making such housing available to other tribal members;
 (7)provide for sufficient protections, in the determination of the Secretary, to ensure that the tribe and the Federal Government are not liable for the acts of the investor partner or of any contractors;
 (8)provide that the participating tribe shall have sole final approval of design and location of housing developed under the plan;
 (9)set forth specific deadlines and schedules for activities to be undertaken under the plan and set forth the responsibilities of the participating tribe and the investor partner;
 (10)set forth specific terms and conditions of return on investment by the investor partner and other investors under the plan, and provide that the participating tribe shall pledge grant amounts allocated for the tribe pursuant to title III for such return on investment;
 (11)set forth the terms of a cooperative agreement on the operation and management of the current assistance housing stock and current housing stock for the tribe assisted under the preceding titles of this Act;
 (12)set forth any plans for sale of affordable housing of the participating tribe under section 907 and, if included, plans sufficient to meet the requirements of section 907 regarding meeting future affordable housing needs of the tribe;
 (13)set forth terms for enforcement of the plan, including an agreement regarding jurisdiction of any actions under or to enforce the plan, including a waiver of immunity; and
 (14)include such other information as the participating tribe and investor partner consider appropriate.
							905.HUD review and approval of plan
 (a)In generalNot later than the expiration of the 90-day period beginning upon a submission by an Indian tribe of a final plan under section 904 to the Secretary, the Secretary shall—
 (1)review the plan and the process by which the tribe solicited requests for quotations from investors and selected the investor partner; and
								(2)
 (A)approve the plan, unless the Secretary determines that— (i)the assessment of the tribe’s housing needs by the qualified entity, or as set forth in the plan pursuant to section 904(3), is inaccurate or insufficient;
 (ii)the process established by the tribe to solicit requests for quotations and select an investor partner was insufficient or negligent; or
 (iii)the plan is insufficient to meet the housing needs of the tribe, as identified in the plan pursuant to section 904(3);
 (B)approve the plan, on the condition that the participating tribe and the investor make such revisions to the plan as the Secretary may specify as appropriate to meet the needs of the tribe for affordable housing; or
 (C)disapprove the plan, only if the Secretary determines that the plan fails to meet the minimal housing standards and requirements set forth in this Act and the Secretary notifies the tribe of the elements requiring the disapproval.
									(b)Action upon disapproval
 (1)Re-submission of planSubject to paragraph (2), in the case of any disapproval of a final plan of an Indian tribe pursuant to subsection (a)(3), the Secretary shall allow the tribe a period of 180 days from notification to the tribe of such disapproval to re-submit a revised plan for approval.
 (2)LimitationIf the final plan for an Indian tribe is disapproved twice and resubmitted twice pursuant to the authority under paragraph (1) and, upon such second re-submission of the plan the Secretary disapproves the plan, the tribe may not re-submit the plan again and shall be ineligible to participate in the demonstration program under this title.
 (c)Tribe authority of housing design and locationThe Secretary may not disapprove a final plan under section 904, or condition approval of such a plan, based on the design or location of any housing to be developed or assisted under the plan.
 (d)Failure To notifyIf the Secretary does not notify a participating tribe submitting a final plan of approval, conditional approval, or disapproval of the plan before the expiration of the period referred to in paragraph (1), the plan shall be considered as approved for all purposes of this title.
 906.Treatment of NAHASDA allocationAmounts otherwise allocated for a participating tribe under title III of this Act (25 U.S.C. 4151 et seq.) shall not be made available to the tribe under titles I through VIII, but shall only be available for the tribe, upon request by the tribe and approval by the Secretary, for the following purposes:
 (1)Return on investmentSuch amounts as are pledged by a participating tribe pursuant to section 904(10) for return on the investment made by the investor partner or other investors may be used by the Secretary to ensure such full return on investment.
 (2)Administrative expensesThe Secretary may provide to a participating tribe, upon the request of a tribe, not more than 10 percent of any annual allocation made under title III for the tribe during such period for administrative costs of the tribe in completing the processes to carry out sections 903 and 904.
 (3)Housing infrastructure costsA participating tribe may use such amounts for housing infrastructure costs associated with providing affordable housing for the tribe under the final plan.
 (4)Maintenance; tenant servicesA participating tribe may use such amounts for maintenance of affordable housing for the tribe and for housing services, housing management services, and crime prevention and safety activities described in paragraphs (3), (4), and (5), respectively, of section 202.
 907.Resale of affordable housingNotwithstanding any other provision of this Act, a participating tribe may, in accordance with the provisions of the final plan of the tribe approved pursuant to section 905, resell any affordable housing developed with assistance made available under this Act for use other than as affordable housing, but only if the tribe provides such assurances as the Secretary determines are appropriate to ensure that—
 (1)the tribe is meeting its need for affordable housing; (2)will provide affordable housing in the future sufficient to meet future affordable housing needs; and
 (3)will use any proceeds only to meet such future affordable housing needs or as provided in section 906.
							908.Reports, audits, and compliance
 (a)Annual reports by tribeEach participating tribe shall submit a report to the Secretary annually regarding the progress of the tribe in complying with, and meeting the deadlines and schedules set forth under the approved final plan for the tribe. Such reports shall contain such information as the Secretary shall require.
 (b)Reports to CongressThe Secretary shall submit a report to the Congress annually describing the activities and progress of the demonstration program under this title, which shall—
 (1)summarize the information in the reports submitted by participating tribes pursuant to subsection (a);
 (2)identify the number of tribes that have selected an investor partner pursuant to a request for quotations;
 (3)include, for each tribe applying for participating in the demonstration program whose final plan was disapproved under section 905(a)(2)(C), a detailed description and explanation of the reasons for disapproval and all actions taken by the tribe to eliminate the reasons for disapproval, and identify whether the tribe has re-submitted a final plan;
 (4)identify, by participating tribe, any amounts requested and approved for use under section 906; and (5)identify any participating tribes that have terminated participation in the demonstration program and the circumstances of such terminations.
 (c)AuditsThe Secretary shall provide for audits among participating tribes to ensure that the final plans for such tribes are being implemented and complied with. Such audits shall include on-site visits with participating tribes and requests for documentation appropriate to ensure such compliance.
							909.Termination of tribal participation
 (a)Termination of participationA participating tribe may terminate participation in the demonstration program under this title at any time, subject to this section.
							(b)Effect on existing obligations
 (1)No automatic terminationTermination by a participating tribe in the demonstration program under this section shall not terminate any obligations of the tribe under agreements entered into under the demonstration program with the investor partner for the tribe or any other investors or contractors.
 (2)Authority to mutually terminate agreementsNothing in this title may be construed to prevent a tribe that terminates participation in the demonstration program under this section and any party with which the tribe has entered into an agreement from mutually agreeing to terminate such agreement.
 (c)Receipt of remaining grant amountsThe Secretary shall provide for grants to be made in accordance with, and subject to the requirements of, this Act for any amounts remaining after use pursuant to section 906 from the allocation under title III for a participating tribe that terminates participation in the demonstration program.
 (d)Costs and obligationsThe Secretary shall not be liable for any obligations or costs incurred by an Indian tribe during its participation in the demonstration program under this title.
 910.Final reportNot later than the expiration of the 5-year period beginning on the date of the enactment of this title, the Secretary shall submit a final report to the Congress regarding the effectiveness of the demonstration program, which shall include—
 (1)an assessment of the success, under the demonstration program, of participating tribes in meeting their housing needs, including affordable housing needs, on tribal land;
 (2)recommendations for any improvements in the demonstration program; and (3)a determination of whether the demonstration should be expanded into a permanent program available for Indian tribes to opt into at any time and, if so, recommendations for such expansion, including any legislative actions necessary to expand the program.
 911.DefinitionsFor purposes of this title, the following definitions shall apply: (1)Affordable housingThe term affordable housing has the meaning given such term in section 4 (25 U.S.C. 4103).
 (2)Housing infrastructureThe term housing infrastructure means basic facilities, services, systems, and installations necessary or appropriate for the functioning of a housing community, including facilities, services, systems, and installations for water, sewage, power, communications, and transportation.
 (3)Long-term leaseThe term long-term lease means an agreement between a participating tribe and a tribal member that authorizes the tribal member to occupy a specific plot of tribal lands for 50 or more years and to request renewal of the agreement at least once.
 (4)Participating tribesThe term participating tribe means an Indian tribe for which a final plan under section 904 for participation in the demonstration program under this title has been approved by the Secretary under section 905.
 912.NoticeThe Secretary shall establish any requirements and criteria as may be necessary to carry out the demonstration program under this title by notice published in the Federal Register..
 702.Clerical amendmentsThe table of contents in section 1(b) is amended by inserting after the item relating to section 705 the following:
				
					
						Title VIII—HOUSING ASSISTANCE FOR NATIVE HAWAIIANS
						Sec. 801. Definitions.
						Sec. 802. Block grants for affordable housing activities.
						Sec. 803. Housing plan.
						Sec. 804. Review of plans.
						Sec. 805. Treatment of program income and labor standards.
						Sec. 806. Environmental review.
						Sec. 807. Regulations.
						Sec. 808. Effective date.
						Sec. 809. Affordable housing activities.
						Sec. 810. Eligible affordable housing activities.
						Sec. 811. Program requirements.
						Sec. 812. Types of investments.
						Sec. 813. Low-income requirement and income targeting.
						Sec. 814. Lease requirements and tenant selection.
						Sec. 815. Repayment.
						Sec. 816. Annual allocation.
						Sec. 817. Allocation formula.
						Sec. 818. Remedies for noncompliance.
						Sec. 819. Monitoring of compliance.
						Sec. 820. Performance reports.
						Sec. 821. Review and audit by Secretary.
						Sec. 822. General Accounting Office audits.
						Sec. 823. Reports to Congress.
						Sec. 824. Authorization of appropriations.
						Title IX —DEMONSTRATION PROGRAM FOR ALTERNATIVE PRIVATIZATION AUTHORITY FOR NATIVE AMERICAN HOUSING
						Sec. 901. Authority.
						Sec. 902. Participating tribes.
						Sec. 903. Request for quotes and selection of investor partner.
						Sec. 904. Final plan. 
						Sec. 905. HUD review and approval of plan.
						Sec. 906. Treatment of NAHASDA allocation.
						Sec. 907. Resale of affordable housing.
						Sec. 908. Reports, audits, and compliance.
						Sec. 909. Termination of tribal participation.
						Sec. 910. Final report.
						Sec. 911. Definitions.
						Sec. 912. Notice..
			VIIIHOUSING FOR NATIVE HAWAIIANS
 801.Reauthorization of Native Hawaiian Homeownership ActSection 824 (25 U.S.C. 4243) is amended by striking such sums as may be necessary and all that follows through the period at the end and inserting $13,000,000 for each of fiscal years 2015 through 2019.. 802.Reauthorization of loan guarantees for Native Hawaiian housingSection 184A(j)(5) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b(j)(5)) is amended—
 (1)in subparagraph (B), by inserting after the period at the end of the first sentence the following: There are authorized to be appropriated for such costs $386,000 for each of fiscal years 2015 through 2019.; and
 (2)in subparagraph (C), by striking for each of fiscal years and all that follows through the period at the end and inserting for each of fiscal years 2015 through 2019 with an aggregate outstanding principal amount not exceeding $41,504,000 for each such fiscal year..
				
	Passed the House of Representatives March 23, 2015.Karen L. Haas,Clerk
